Case: 21-1367   Document: 44     Page: 1   Filed: 03/30/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                BILLY W. SLAUGHTER,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-1367
                 ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-2524, Judge Amanda L. Mere-
 dith.
                 ______________________

                Decided: March 30, 2022
                ______________________

    KENNETH DOJAQUEZ, Carpenter Chartered, Topeka,
 KS, argued for claimant-appellant.

     KELLY A. KRYSTYNIAK, Civil Division, Commercial Lit-
 igation Branch, United States Department of Justice,
 Washington, DC, argued for respondent-appellee. Also
 represented by BRIAN M. BOYNTON, CLAUDIA BURKE,
 MARTIN F. HOCKEY, JR., LIRIDONA SINANI; EVAN SCOTT
 GRANT, BRIAN D. GRIFFIN, BRANDON A. JONAS, Office of
 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
Case: 21-1367     Document: 44      Page: 2     Filed: 03/30/2022




 2                                   SLAUGHTER   v. MCDONOUGH



                   ______________________

     Before NEWMAN, REYNA, and CUNNINGHAM, Circuit
                       Judges.
 CUNNINGHAM, Circuit Judge.
     Billy W. Slaughter served on active duty in the United
 States Navy for two decades from August 1975 to August
 1995. J.A. 3. In June 2008, a Veterans Affairs (“VA”) Re-
 gional Office determined that Mr. Slaughter, who is right-
 handed, suffered right ulnar nerve 1 entrapment as a result
 of his service. J.A. 44. VA awarded him a 10% disability
 rating under 38 C.F.R. § 4.124a, Diagnostic Code (“DC”)
 8516. J.A. 44; J.A. 35. Over the next several years, Mr.
 Slaughter pursued a higher disability rating. During those
 proceedings, which included several VA medical examina-
 tions, examiners additionally diagnosed Mr. Slaughter
 with a median nerve 2 injury that has not been found to be
 connected to his military service. J.A. 3–5.
     Eventually, in December 2018, the Board of Veterans’
 Appeals (“Board”) increased Mr. Slaughter’s rating for
 right ulnar nerve entrapment to 40%. J.A. 32, 38. The
 Board found that it could not distinguish the symptoms of



     1   The ulnar nerve is a major nerve in the arm that
 runs from the brachial plexus to the hand. It controls the
 muscles that move the fingers and thumb and conveys sen-
 sation from the fifth (little) finger, part of the fourth (ring)
 finger, and the adjacent palm. Appellee’s Br. 3 n.3 (citing
 Ulnar Nerve, Black’s Medical Dictionary (43rd ed. 2017)).
     2   The median nerve also resides in the arm. It ener-
 vates the outer side of the arm and hand, providing feeling
 and movement to the thumb side of the hand, including the
 thumb and first two fingers. Appellee’s Br. 5 n.7 (citing
 Median Nerve, Black’s Medical Dictionary (43rd ed. 2017);
 38 C.F.R. § 4.124a, DC 8515).
Case: 21-1367     Document: 44     Page: 3    Filed: 03/30/2022




 SLAUGHTER   v. MCDONOUGH                                    3



 Mr. Slaughter’s service-connected ulnar nerve entrapment
 from those of his non-service-connected median nerve in-
 jury. J.A. 38. It, thus, attributed the entirety of the disa-
 bility to the service-connected right ulnar nerve injury and
 awarded Mr. Slaughter a 40% disability rating for severe
 incomplete paralysis of his right hand under DC 8516. J.A.
 38. The Board determined that it would be inappropriate
 to rate Mr. Slaughter under DC 8512, which provides rat-
 ings for injuries to the lower radicular group, 3 because only
 Mr. Slaughter’s ulnar nerve entrapment was connected to
 his service. J.A. 38.
     On appeal, the Court of Appeals for Veterans Claims
 (“Veterans Court”) affirmed the Board’s decision. J.A. 2–3.
 The Veterans Court never addressed Mr. Slaughter’s sub-
 stantive argument that his disability should have been
 rated under DC 8512. Rather, it found that Mr. Slaughter
 had not shown prejudice stemming from the Board’s al-
 leged error in failing to consider a rating under DC 8512.
 J.A. 7–8.
     Mr. Slaughter appeals from the Veterans Court’s deci-
 sion. As we explain below, we have jurisdiction to hear his
 appeal under 38 U.S.C. § 7292(c).
      Although we hold that the Veterans Court legally erred
 in its prejudicial error analysis, that error was itself harm-
 less because the Board correctly interpreted § 4.124a.
 Thus, we affirm.
                        I. DISCUSSION
     Mr. Slaughter raises two arguments on appeal. He ar-
 gues that the Veterans Court applied the wrong standard
 in its prejudicial error analysis. He also argues that the



     3   The lower radicular group involves nerves enervat-
 ing “all intrinsic muscles of hand” and the flexors of the
 wrist and fingers. 38 C.F.R. § 4.124a, DC 8512.
Case: 21-1367    Document: 44      Page: 4    Filed: 03/30/2022




 4                                 SLAUGHTER   v. MCDONOUGH



 Board erred in its interpretation of 38 C.F.R. § 4.124a. We
 address each argument in turn.
                    A. Prejudicial Error
     As a preliminary matter, the government asserts that
 the Veterans Court’s prejudicial error decision is a factual
 decision outside of this court’s jurisdiction to review. Ap-
 pellee’s Br. 14. We disagree. We have expressly rejected
 the proposition that we lack any jurisdiction to review the
 Veterans Court’s prejudicial error determinations. Tad-
 lock v. McDonough, 5 F.4th 1327, 1332–33 (Fed. Cir. 2021).
 As with all decisions from the Veterans Court, we have “ju-
 risdiction to review a ‘rule of law,’ including a rule estab-
 lished by a judicial precedent of the Veterans Court,” but
 we “may not review the application of law to the facts of a
 particular case.” King v. Shinseki, 700 F.3d 1339, 1346
 (Fed. Cir. 2012). Mr. Slaughter argues that the Veterans
 Court applied the wrong standard when it required him to
 show that the Board’s error resulted in lost benefits—a le-
 gal error rather than a factual one. Appellant’s Opening
 Br. 17–21. Thus, we have jurisdiction to address Mr.
 Slaughter’s argument, and we do so here. We review the
 issue of whether the Veterans Court applied the correct le-
 gal standard without deference. Euzebio v. McDonough,
 989 F.3d 1305, 1317–18 (Fed. Cir. 2021).
     The Veterans Court applied too rigid of a prejudicial
 error standard and placed too heavy a burden on Mr.
 Slaughter to show prejudice. In Shinseki v. Sanders, the
 Supreme Court explained that “the burden of showing that
 an error is harmful normally falls upon the party attacking
 the agency’s determination” but that this is not “a particu-
 larly onerous requirement.” 556 U.S. 396, 409–10 (2009).
 The Supreme Court explained that an appellant may point
 to an allegedly erroneous ruling and “[o]ften the circum-
 stances of the case will make clear to the appellate judge
 that the ruling, if erroneous, was harmful and nothing fur-
 ther need be said.” Id. at 410. The Supreme Court also
Case: 21-1367     Document: 44     Page: 5    Filed: 03/30/2022




 SLAUGHTER   v. MCDONOUGH                                    5



 explained that because “Congress has expressed special so-
 licitude for the veterans’ cause[,] . . . a reviewing court
 [might] consider harmful in a veteran’s case error that it
 might consider harmless in other circumstances.” Id. at
 412. The Veterans Court failed to comply with these in-
 structions from the Supreme Court. Rather than looking
 to the circumstances of the case to see if the alleged error
 was harmful, the Veterans Court required Mr. Slaughter
 to specifically allege prejudice and “suggest or point to evi-
 dence showing that he would be entitled to a higher rating
 under DC 8512.” J.A. 7 (emphasis added).
      The Veterans Court should have looked to the circum-
 stances of the case and not faulted Mr. Slaughter for insuf-
 ficiently demonstrating prejudice. We note that the
 circumstances here indicate that, if the Board erroneously
 failed to consider a rating under DC 8512 rather than
 DC 8516, the Board’s error likely caused prejudice. Mr.
 Slaughter pointed out to the Veterans Court that DC 8512
 and DC 8516 provide for different ratings for the same
 symptoms. For example, a rating for severe incomplete pa-
 ralysis of a veteran’s dominant hand under DC 8516 (the
 rating Mr. Slaughter received) is 40%. A rating for severe
 incomplete paralysis of a veteran’s dominant hand under
 DC 8512 is 50%. As the Veterans Court has previously
 stated, “prejudice . . . can be shown by demonstrating that
 the error . . . affected or could have affected the outcome of
 the determination.” Simmons v. Wilkie, 30 Vet. App. 267,
 279 (Vet. App. 2018), aff’d, 964 F.3d 1381 (Fed. Cir. 2020).
     Although the Veterans Court erred in its prejudicial er-
 ror analysis, that error is, ultimately, harmless because the
 Board did not err in finding that DC 8512 is not applicable
 where the veteran’s only service-connected nerve injury is
 to the ulnar nerve. We turn now to the Board’s interpreta-
 tion of the note in § 4.124a.
Case: 21-1367    Document: 44      Page: 6    Filed: 03/30/2022




 6                                 SLAUGHTER   v. MCDONOUGH



          B. Interpretation of 38 C.F.R. § 4.124a
     The government, again, argues that we lack jurisdic-
 tion to entertain Mr. Slaughter’s arguments concerning the
 Board’s interpretation of 38 C.F.R. § 4.124a as not permit-
 ting a rating under DC 8512. Appellee’s Br. 11–14. The
 government asserts that Mr. Slaughter’s appeal asks us to
 review the Board’s selection of a certain diagnostic code
 based on the facts of Mr. Slaughter’s diagnoses; something
 we lack jurisdiction to do. Appellee’s Br. 12–14 (citing,
 among other cases, Scott v. Wilkie, 920 F.3d 1375, 1378 n.1
 (Fed. Cir. 2019)). We, again, disagree.
     We have jurisdiction to “review and decide any chal-
 lenge to the validity of any statute or regulation or any in-
 terpretation thereof” under 38 U.S.C. § 7292(c). We have
 previously exercised jurisdiction in analogous cases where
 a veteran has challenged the Board’s and Veterans Court’s
 interpretations of regulations. For example, in Langdon v.
 McDonough, we exercised jurisdiction to hear an appeal in
 which a veteran challenged the Veterans Court’s interpre-
 tation of a diagnostic code found in 38 C.F.R. § 4.71a.
 1 F.4th 1008, 1009 (Fed. Cir. 2021). Similarly, we have ju-
 risdiction to review the interpretation of 38 C.F.R.
 § 4.124a.
     Mr. Slaughter’s arguments on appeal are directed to
 the interpretation of a note in 38 C.F.R. § 4.124a that
 states “[c]ombined nerve injuries should be rated by refer-
 ence to the major involvement, or if sufficient in extent,
 consider radicular group ratings.” He does not argue on
 appeal that the Board erred in assigning a rating under DC
 8516 rather than under DC 8512—a factual finding that
 we would lack jurisdiction to review. Rather, he argues
 that the Board legally erred in holding that DC 8512 is un-
 available where only one of two nerve injuries is service-
 connected. Appellant’s Opening Br. 10–16. We have juris-
 diction to consider that legal issue.
Case: 21-1367     Document: 44     Page: 7    Filed: 03/30/2022




 SLAUGHTER   v. MCDONOUGH                                    7



      That the Veterans Court did not address the Board’s
 interpretation of 38 C.F.R. § 4.124a does not deprive us of
 jurisdiction to decide the issue. “[A] question otherwise
 permissible for our review under 38 U.S.C. § 7292 does not
 fail the jurisdictional test simply because it was ignored or
 silently rejected by the Court of Veterans Appeals.” Lin-
 ville v. West, 165 F.3d 1382, 1384–85 (Fed. Cir. 1999).
     We review the Veterans Court’s interpretation of regu-
 lations de novo. Hodge v. West, 155 F.3d 1356, 1361 (Fed.
 Cir. 1998). As we find that the phrase “combined nerve in-
 juries” in the regulation at issue here, a note in § 4.124a,
 unambiguously refers to service-connected injuries, we
 need not defer to VA’s interpretation of the regulation. See
 Kisor v. Wilkie, 139 S. Ct. 2400, 2414–15 (2019).
      Mr. Slaughter argues that a service-connected injury to
 one nerve (here, the ulnar nerve) and a non-service-con-
 nected injury to a second nerve (here, the median nerve)
 together constitute a “combined nerve injur[y]” under the
 note in § 4.124a requiring that “[c]ombined nerve injuries
 should be rated by reference to the major involvement, or
 if sufficient in extent, consider radicular group ratings.” 38
 C.F.R. § 4.124a; Appellant’s Opening Br. 10–16. We disa-
 gree with Mr. Slaughter’s interpretation of “combined
 nerve injuries.” We hold that “combined nerve injuries” in
 the note refers to service-connected injuries, not to a com-
 bination of service-connected and non-service-connected in-
 juries.
      Our conclusion is evidenced by the first sentence of 38
 C.F.R. § 4.1, which states: “This rating schedule is primar-
 ily a guide in the evaluation of disability resulting from all
 types of diseases and injuries encountered as a result of or
 incident to military service.” 38 C.F.R. § 4.1 (emphasis
 added). Nothing in the text of the note in § 4.124a indicates
 that “injuries” in “combined nerve injuries” is meant to de-
 part from the understanding of the scope of the rating
 schedule provided in § 4.1.
Case: 21-1367     Document: 44     Page: 8    Filed: 03/30/2022




 8                                  SLAUGHTER   v. MCDONOUGH



      Where VA intends to refer to a non-service-connected
 injury, or, more specifically, intends to treat a non-service-
 connected injury as though it were service-connected, it
 possesses the language to do so. In other regulations that
 do not apply in this case, VA has articulated special provi-
 sions for treating non-service-connected injuries as though
 they were service-connected. For example, 38 C.F.R.
 § 3.383 provides that, where a veteran has “[l]oss or loss of
 use of one kidney as a result of service-connected disability
 and involvement of the other kidney as a result of non-
 service-connected disability,” “[c]ompensation is payable
 for the combinations of service-connected and nonservice-
 connected disabilities . . . as if both disabilities were ser-
 vice-connected.” 38 C.F.R. § 3.383(a)(2). Section 3.383 sim-
 ilarly provides for treating non-service-connected injuries
 as though they were service-connected for other paired or-
 gans, such as the eyes, ears, lungs, or hands. We are aware
 of no such provision providing for treating non-service-con-
 nected nerve injuries as though they were service-con-
 nected. 4



     4   At oral argument, Mr. Slaughter’s attorney identi-
 fied 38 C.F.R. § 4.21 as providing for treating non-service-
 connected nerve injuries as though they were service-con-
 nected.    Oral    Arg.    30:20–30:50,     https://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=21-1367_0110202
 2.mp3. That provision provides:
     In view of the number of atypical instances it is not
     expected, especially with the more fully described
     grades of disabilities, that all cases will show all
     the findings specified. Findings sufficiently char-
     acteristic to identify the disease and the disability
     therefrom, and above all, coordination of rating
     with impairment of function will, however, be ex-
     pected in all instances.
Case: 21-1367     Document: 44     Page: 9    Filed: 03/30/2022




 SLAUGHTER   v. MCDONOUGH                                    9



      Section 3.383 shows that VA knew how to provide for
 compensation of non-service-connected injuries as though
 they were service-connected. It did not include any such
 explicit provision in § 4.124a. In 38 C.F.R. § 4.14, VA
 acknowledged that “[d]isability from injuries to the mus-
 cles, nerves, and joints of an extremity may overlap to a
 great extent, so that special rules are included in the ap-
 propriate bodily system for their evaluation.” But, unlike
 38 C.F.R. § 3.383(a)(2), those special rules do not provide
 for treating non-service-connected injuries as though they
 were service-connected. Rather, the relevant special rule
 merely provides “[c]ombined nerve injuries should be rated
 by reference to the major involvement, or if sufficient in ex-
 tent, consider radicular group ratings.” 38 C.F.R. § 4.124a.
 As explained above, “injuries” in that note refers to service-
 connected injuries.
      Mr. Slaughter argues that the injury itself, and
 whether that injury is or is not connected to military ser-
 vice, is irrelevant because the law requires VA to rate dis-
 abilities, not injuries. Appellant’s Reply Br. 6. We
 disagree. Contrary to Mr. Slaughter’s assertion, a disabil-
 ity rating, at least under § 4.124a, depends on both the in-
 jury and the resulting disability. This is apparent in the
 structure of the diagnostic codes themselves, which in
 § 4.124a are organized first by injured nerve or nerve group
 and second by resultant disability. For example, DC 8516,
 the diagnostic code under which the Board rated Mr.
 Slaughter, reads as follows:

  DC 8516: The Ulnar Nerve

  Rating                                Major       Minor



 38 U.S.C. § 4.21. Section 4.21 is inapposite. It does not
 provide for treating non-service-connected nerve injuries
 as though they were service-connected.
Case: 21-1367     Document: 44     Page: 10     Filed: 03/30/2022




 10                                 SLAUGHTER   v. MCDONOUGH



  Paralysis of:

  Complete; the “griffin claw” de- 60                50
  formity, due to flexor contraction
  of ring and little fingers, atrophy
  very marked in dorsal interspace
  and thenar and hypothenar emi-
  nences; loss of extension of ring
  and little fingers cannot spread the
  fingers (or reverse), cannot adduct
  the thumb; flexion of wrist weak-
  ened

  Incomplete:

  Severe                                 40          30

  Moderate                               30          20

  Mild                                   10          10

      As this diagnostic code and others like it make clear,
 the regulation at issue requires reference to the injury that
 causes a veteran’s disability, where such reference is pos-
 sible. This conclusion is confirmed by 38 C.F.R. § 4.120,
 which states, inter alia: “In rating peripheral nerve inju-
 ries and their residuals, attention should be given to the site
 and character of the injury, the relative impairment in mo-
 tor function, trophic changes, or sensory disturbances.” 38
 C.F.R. § 4.120 (emphasis added).
     Because we find that the phrase “combined nerve inju-
 ries” does not include a service-connected injury to one
 nerve and a non-service-connected injury to another, we
 need not reach Mr. Slaughter’s arguments about what it
 means to “consider radicular group ratings” as required by
 the inapplicable note in § 4.124a. The existence of a “com-
 bined nerve injur[y]” is a condition precedent to such
Case: 21-1367   Document: 44     Page: 11    Filed: 03/30/2022




 SLAUGHTER   v. MCDONOUGH                                11



 consideration—where no “combined nerve injur[y]” exists,
 as here, the Board need not consider a radicular group rat-
 ing.
                      II. CONCLUSION
     We have considered Mr. Slaughter’s other arguments
 on appeal and find them unavailing. For the foregoing rea-
 sons, we affirm.
                       AFFIRMED
                            COSTS
 No costs.